—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 13, 1995, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a postal carrier for over 20 years, was terminated for unauthorized use of overtime, failure to follow his employer’s instructions and delay of mail. In light of the fact that claimant admitted to failing to obtain proper authorization for overtime despite previous warnings, we find that the Unemployment Insurance Appeal Board’s decision is supported by substantial evidence (see, Matter of Felton [Hudacs], 201 AD2d *631821). Additionally, we find that claimant’s failure to comply with his employer’s reasonable rules to call in when he was delayed on his deliveries further supports the Board’s finding of misconduct (see, id.).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.